  4:20-cv-03569-RBH              Date Filed 02/09/21            Entry Number 23            Page 1 of 4




                                  UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF SOUTH CAROLINA
                                       FLORENCE DIVISION


David J. Washington,          )                       Civil Action No.: 4:20-cv-03569-RBH
                              )
       Plaintiff,             )
                              )
v.                            )                       ORDER
                              )
Jenny Abbott Kitchings,       )
Daniel E. Shearouse,          )
Officer Inman,                )
                              )
       Defendants.            )
______________________________)

        This matter is before the Court for consideration of Plaintiff David J. Washington’s objections

to the Report and Recommendation (“R&R”) of United States Magistrate Judge Thomas E. Rogers, III,

who recommends summarily dismissing Plaintiff’s amended complaint with prejudice and without

issuance and service of process.1 See ECF Nos. 19 & 21.

                                                Standard of Review

        The Magistrate Judge makes only a recommendation to the Court. The Magistrate Judge’s

recommendation has no presumptive weight, and the responsibility to make a final determination

remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct

a de novo review of those portions of the R&R to which specific objections are made, and it may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or



    1
              The Magistrate Judge issued the R&R in accordance with 28 U.S.C. § 636(b) and Local Civil
Rule 73.02(B)(2) (D.S.C.). The Court is mindful of its duty to liberally construe Plaintiff’s pro se filings.
See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (recognizing “[a] document filed pro se is to be liberally
construed” (internal quotation marks omitted)). But see United States v. Wilson, 699 F.3d 789, 797 (4th
Cir. 2012) (“Although courts must liberally construe the claims of pro se litigants, the special judicial
solicitude with which a district court should view pro se filings does not transform the court into an advocate.”
(internal citations, quotation marks, ellipsis, and brackets omitted)).
  4:20-cv-03569-RBH         Date Filed 02/09/21        Entry Number 23      Page 2 of 4




recommit the matter with instructions. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

       The Court must engage in a de novo review of every portion of the Magistrate Judge’s R&R

to which objections have been filed. Id. However, the Court need not conduct a de novo review

when a party makes only “general and conclusory objections that do not direct the [C]ourt to a

specific error in the [M]agistrate Judge’s] proposed findings and recommendations.” Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982). In the absence of specific objections to the R&R, the

Court reviews only for clear error, Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005), and the Court need not give any explanation for adopting the Magistrate Judge’s

recommendation. Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983).

                                             Discussion

       Plaintiff has filed an amended complaint pursuant to 42 U.S.C. § 1983 against the Clerk of

Court of the South Carolina Court of Appeals, Jenny Abbott Kitchings, and the Clerk of Court of

the South Carolina Supreme Court, Daniel E. Shearouse, in their official capacities only. See ECF

No. 15. Plaintiff seeks damages, alleging Kitchings and Shearouse violated his civil rights by not

allowing his case to be heard by a court of his peers and by denying his Ninth Amendment rights.

Id. at pp. 5-6. He further argues Shearouse violated his Fourteenth Amendment rights and the

Freedom of Information Act. Id. Plaintiff’s amended complaint is also filed against Officer Inman,

who Plaintiff alleges stopped and harassed Plaintiff without probable cause and in violation of

Plaintiff’s Fourteenth Amendment rights. See ECF No. 15.

       The Magistrate Judge recommends summarily dismissing Plaintiff’s case because (1)

Kitchings and Shearouse are entitled to quasi-judicial immunity and Eleventh Amendment

immunity and (2) Plaintiff fails to state a claim upon which relief can be granted as to Officer


                                                   2
  4:20-cv-03569-RBH          Date Filed 02/09/21         Entry Number 23        Page 3 of 4




Inman. See R&R, ECF No. 19, at pp. 2-4.

        In his objections, dated December 18, 2020, Plaintiff does not mention Officer Inman or

address the Magistrate Judge’s conclusion that Plaintiff fails to state a claim upon which relief could

be granted as to Officer Inman. See ECF No. 21. Plaintiff’s objections argue Kitchings and

Shearouse violated the Civil Rights Act of 1964 and his Ninth and Fourteenth Amendment rights,

but his objections do not address the Magistrate Judge’s aforementioned conclusions as to Kitchings

and Shearouse. See id. Thus, the Court need only review the Magistrate Judge’s recommendations

for clear error, and the Court’s review of the R&R reveals no clear error in its analysis. See

Diamond, 416 F.3d at 315 (stating a district court need only review the Magistrate Judge’s R&R for

clear error in the absence of specific objections); see also United States v. Midgette, 478 F.3d 616,

622 (4th Cir. 2007) (“A party must object to the finding or recommendation on that issue with

sufficient specificity so as reasonably to alert the district court of the true ground of the objection.”).

        Moreover, even if Plaintiff’s objections are liberally construed to address the Magistrate

Judge’s recommendations regarding Kitchings and Shearouse, under a de novo review, the Court

agrees Plaintiff’s claims as to Kitchings and Shearouse should be summarily dismissed because they

are entitled to quasi-judicial immunity and Eleventh Amendment immunity. See Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is ‘to be liberally construed.’”); Ross v.

Baron, 493 Fed.Appx. 405, 406 (4th Cir. 2012) (“[A] court clerk is generally entitled to quasi-

judicial immunity.”); Mitchell v. Forsyth, 472 U.S. 511, 526 (noting absolute immunity “is an

immunity from suit rather than a mere defense to liability.”); Cash v. Granville Cnty. Bd. of Educ,

242 F.3d 219, 222 (4th Cir. 2001) (“Even though the language of the Eleventh Amendment

preserves sovereign immunity of only the States of the Union, it is settled that this protection


                                                     3
  4:20-cv-03569-RBH          Date Filed 02/09/21        Entry Number 23        Page 4 of 4




extends also to ‘state agents and state instrumentalities.’”); Will v. Mich. Dep’t of State Police, 491

U.S. 58, 71 (1989) (“[N]either a State nor its officials acting in their official capacities are ‘persons’

under § 1983.”).

                                               Conclusion

       For the foregoing reasons, the Court ADOPTS the Magistrate Judge’s R&R [ECF No. 19]

and DISMISSES Plaintiff’s amended complaint with prejudice and without issuance and service of

process.

       IT IS SO ORDERED.



Florence, South Carolina                                       s/ R. Bryan Harwell
February 9, 2021                                               R. Bryan Harwell
                                                               Chief United States District Judge




                                                    4
